 



Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.


Exhibit 10.1



         
 
  447 March Road   Tel: +1 613 592-2790
 
  Ottawa, Ontario   Fax: +1 613 592-6937
 
  K2K 1X8 Canada    
 
  www.mdsnordion.com    

(MDS LOGO) [b67716apb6771601.gif]
November 28, 2007
Alseres Pharmaceuticals Inc.
85 Main Street
Hopkinton, MA 01748
USA
Dear Sirs,

         
Re:
  Amendment #8 to Agreement between MDS Nordion, a division of MDS (Canada)
Inc.,    
 
  dated the 9th day of August, 2000, as amended (the “Agreement”).    
 
       

Reference is made to the agreement between MDS Nordion and Alseres
Pharmaceuticals Inc. (ALSE) dated the 9th day of August, 2000 (the “Agreement”).
In consideration of $1.00 and other valuable consideration the sufficiency of
which is hereby acknowledged, the parties desire to further amend the Agreement
and extend the term.

  1.   As of the 8th day of June 2007, Boston Life Sciences changed its name to
Alseres Pharmaceuticals, Inc. (“ALSE”). All references to Boston Life Sciences
or BLSI in the Agreement shall now be replaced accordingly.     2.  
Section 16.1 of the Agreement shall be amended in its entirety and shall read as
follows:         “The term of this Agreement shall commence upon the Effective
Date, and unless terminated earlier pursuant to this Agreement, shall expire on
the earlier of (i) FDA granting ALSE’s NDA with respect to Altropane for
Parkinson’s Disease or (ii) December 31, 2008.”     3.   In addition to the
Maximum Batch Size available for purchase as identified in Section 4.1 of the
agreement, during the period of January 1, 2008 through December 31, 2008, ALSE
agrees to purchase and MDS Nordion agrees to supply Altropane under the
Agreement in accordance with the terms and batch size appearing on the face of
MDS Nordion’s Quotation 2007-RQ-0276 (attached) and as amended from time to
time. The Terms and Conditions on the second page of the quotation shall not
apply.

All other Terms and Conditions in this agreement shall remain in full force and
effect.
The foregoing amendments and agreement shall be effective as of the date first
written above.

-1-



--------------------------------------------------------------------------------



 



(MDS LOGO) [b67716apb6771601.gif]
In you agree with the foregoing, please execute this Agreement in the space
provided below.
Sincerely,
Mihran Zaroukian
Senior Program Manager
MDS Nordion

                Per:   /s/ Phil Larabie Nov 30/07              

Name: Phil Larabie
Title: Vice President, Business Development

             
 
  We agree this 4th day of December, 2007  
 
           
 
  Alseres Pharmaceuticals Inc.  
 
           
 
  Per:   /s/ Kenneth L. Rice Jr.    
 
           
 
           
 
  Name:   Kenneth L. Rice Jr.    
 
           
 
           
 
  Title:   EVP & CFO    
 
           

-2-



--------------------------------------------------------------------------------



 



(Form) [b67716apb6771602.gif]

QUOTATION            FROM: MDS NORDION PRO-FORMA INVOICE            DATE: 2007
November 14 TO: Alseres Pharmaceuticals, OUR REFERENCE: Inc. 2007-RQ-0276 85
Main Street YOUR REFERENCE: Hopkinton, MA USA 01748 Attention: Dr. Richard Thorn
ITEM            DESCRIPTION —— —

1.0 QUOTATION FOR THE SUPPLY OF BATCHES OF ALTROPANE FROM JANUARY 1, 2008 UNTIL
DECEMBER 31, 2008. Batch Description : up to 20 shippable doses of Altropane
(Note 1) Price : $[**] per batch Minimum [**] Batches monthly (minimum charge of
$[**] per month) Freight Charges : Prepaid and charged as incurred. AIRNET is
recommended. Notes: 1. An Altropane dose contains 5 mCi of I-123 as of 15:00 hrs
PT., the day after manufacture. Additional product specifications are as
outlined in the Agreement. UNLESS OTHERWISE STATED, PRICES DO NOT INCLUDE ANY
TAXES OR DUTY. THIS QUOTATION IS SUBJECT TO TERMS ON THE FACE AND SECOND PAGE. —
SHIPPING SCHEDULE: DELIVERY: As Requested By Customer Ex-Works Vancouver, BC —
CURRENCY: United States Dollars — TERMS (SEE SECOND PAGE): QUOTATION VALID
UNTIL: Net 30 Days 2007 December 31 —— — ISSUED ON BEHALF OF MDS NORDION MIHRAN
ZAROUKIAN, PROGRAM MANAGER, MDS NORDION —

 



--------------------------------------------------------------------------------



 



(MDS LOGO) [b67716apb6771601.gif]



Applicable to radioisotope and radiopharmaceutical sales by MDS Nordion herein
referred to as MDS Nordion

1.   QUOTATIONS

A quotation shall supersede all previous quotations relating to the same subject
matter and shall become void unless accepted by the buyer (“Buyer”) on or before
the date indicated on the face hereof, or, if no such date appears, on the
sixtieth (60th) day following the date of such quotation. A quotation may be
withdrawn or amended upon notice at any time prior to MDS Nordion’s acceptance
of the Buyer’s order.
Buyer shall indicated acceptance of a quotation by using its purchase order, or
other instrument, specifically referencing the quotation issued by MDS Nordion.

2.   TERMS & CONDITIONS

Any terms and conditions in the Buyer’s order additional to or different from
those appearing herein shall be deemed to be objected to by MDS Nordion and
shall be of no effect unless accepted by MDS Nordion as provided herein. In the
absence of prior agreement between MDS Nordion and the Buyer, acceptance of
delivery by the Buyer of the products shall be deemed to be acceptance of these
terms and conditions.

3.   PRICES

Prices and charges quoted are valid only for the transaction specified on the
face hereof and are exclusive of all taxes, duties or other charges. Buyer shall
pay or reimburse MDS Nordion in respect of the latter amounts.

4.   DELAYS

Failure by the Buyer to accept delivery of any shipment shall entitled MDS
Nordion to charge the Buyer for all additional expenses incurred thereby and the
Buyer shall bear the risk and expense of such shipment until delivery,
manufacturing or installation arising from unforeseen circumstances or from
causes beyond its control. MDS Nordion’s delivery obligation shall be extended
by a period equal to the length of such delay. In the event of any product
shortage arising from such delays, MDS Nordion reserves the right to allocate
its products among its customers as it deems equitable.

5.   PACKING

All products shall be packed for shipment in accordance with standard MDS
Nordion practice and in conformity with applicable regulations.

6.   DELIVERY

Delivery shall occur at the location stipulated on the face hereof. Title to and
risk of loss in respect of the product shall pass to the Buyer on delivery. MDS
Nordion may inure, at Buyer’s expense, the full value of all products delivered
until MDS Nordion has been paid in full or until such products have been
returned to MDS Nordion. MDS Nordion may suspend its delivery obligation without
prejudice to its rights against the Buyer, if it determines that the financial
condition of the Buyer warrants such action and may repudiate such obligation if
satisfactory action is not taken by the Buyer within 5 days of notice thereof
from MDS Nordion.

7.   INVOICES AND PAYMENT

Prices and currency shall be as set out in the quotation and payment thereof
shall be net 30 days from invoice date. Invoices may be submitted by MDS Nordion
upon shipment of the product. Buyer shall pay interest on overdue accounts at an
annual rate of eighteen percent (18%) or the maximum allowed by law, whichever
is the lesser. MDS Nordion shall retain a purchase money security interest, or
vendor’s lien as the case may be, on the product until such time as MDS Nordion
has been paid in full thereof. The Buyer will do all things and provide all
documents necessary to register such interest.

8.   WARRANTY

  A)   MDS Nordion makes the following warranties with respect to its products:

  1.   Sealed Sources: Sealed sources shall conform to current MDS Nordion
specifications and shall be free from any material defect in workmanship or
materials specified calibration times or at the time of delivery, as the case
may be.     2.   Radioisotopes and Radiopharmaceuticals: Such products shall
comply with





 



--------------------------------------------------------------------------------



 



(MDS LOGO) [b67716apb6771601.gif]



applicable government regulations and current MDS Nordion specifications at the
specified calibration time of delivery, as the case may be.

  B)   All warranty claims shall be made by the Buyer within either thirty
(30) days of receipt of the product or the half-life of the product, whichever
period is shorter. MDS Nordion may request, at its cost, the return of any
product in respect of which a warranty claim is made.     C)   All Warranty
obligations of MDS Nordion shall cease and have no effect if the products are
subject to accident, abuse, misuse, alteration or neglect.     D)   MDS
Nordion’s only obligation with respect to the warranties herein shall be to
repair, or at its sole discretion, to replace defective products or parts
thereof.     E)   THE WARRANTIES CONTAINED HEREIN ARE EXPRESSLY IN LIEU OF AND
EXCLUDE ALL OTHER EXPRESS OR IMPLIED WARRANTIES INCLUDING, BUT NOT LIMITED TO,
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, USE OR
APPLICATION.

10.   PRODUCT INFORMATION

Buyer acknowledges that it has received and is familiar with MDS Nordion’s
labeling and literature concerning the product and shall distribute such
information to those of its employees, agents or customers who handle, process
or sell such product.

11.   LIMITATION OF DAMAGES AND LIABILITY

MDS NORDION’S LIABILITY TO THE BUYER FOR DAMAGES, HOWSOEVER CAUSED, SHALL NOT
EXCEED PAYMENT ACTUALLY RECEIVED BY MDS NORDION FOR THE PRODUCT FURNISHED, OR TO
BE FURNISHED, AS THE CASE MAY BE, AND IN NO EVENT SHALL MDS NORDION BE LIABLE
FOR INDIRECT, CONTINGENT, SPECIAL OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF
PROFIT).
Sealed sources (Ir-192) must be kept clean and dry. MDS Nordion shall not be
held liable for any damages resulting from misuse or failure to maintain sources
in accordance with MDS Nordion’s Operating Procedure IS/OP 0045C000.
Notwithstanding the foregoing, liability for bodily injury, or death, shall be
determined by the applicable law, but each of MDS Nordion and the Buyer agrees
to indemnify and hold the other harmless in respect of that portion of such
liability attributable to its conduct or that of its directors, officers, agents
and employees.

12.   PATENT INDEMNITY

MDS Nordion shall defend any suit or proceeding brought against the Buyer based
on a claim that any product, or parts thereof, manufactured or furnished by MDS
Nordion hereunder constitutes an infringement of any patent provided notice
thereof is promptly given to MDS Nordion and all necessary authority and
assistance in settling and defending such claim is given to MDS Nordion by the
Buyer if it is determined or agreed that the product constitutes such an
infringement. MDS Nordion shall, at its sole discretion and expense, procure for
Buyer the right to continue using such product or parts, replace the same
modified so that it becomes non-infringing or remove said product or parts and
refund an appropriate portion of the purchase price. The foregoing shall
constitute MDS Nordion’s entire liability for patent infringement.

13.   GENERAL

  A)   Neither party may assign or cancel an accepted order for product without
the written consent of the other party.     B)   The sale of products or
services by MDS Nordion shall be governed by the laws of the Province of Ontario
and shall in all respects be treated as Ontario contracts.     C)   All disputes
not resolved by amicable negotiation between the parties shall be determined by
arbitration in accordance with the Arbitrations Act of Ontario, Canada.     D)  
No member of the House of Commons of Canada shall be admitted to any share or
part of any agreement for the supply of products or services between MDS Nordion
and the Buyer or to any benefit to arise therefrom.





 



--------------------------------------------------------------------------------



 



(MDS LOGO) [b67716apb6771601.gif]



  E)   In the event of any conflict between these terms and conditions and those
appearing on the face hereof, the latter shall rule.     F)   Failure by MDS
Nordion to exercise any of its rights with respect to the supply of products to
the Buyer, shall not constitute a waiver or forfeiture of such rights.

14.   ENTIRE AGREEMENT

These terms and conditions shall constitute the entire agreement between MDS
Nordion and the Buyer for the supply of the products. No representation,
promise, agreement or condition in respect of the products shall be binding on
either party unless contained herein. Except for the correction of stenographic
or clerical errors, and notwithstanding anything in the Buyer’s order to the
contrary, no amendment of these terms and conditions shall be of any effect
unless agreed to in writing by MDS Nordion.




 